Citation Nr: 9924323	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to increased (compensable) rating for otitis 
media of the left ear.

2.  Entitlement to increased (compensable) rating for hearing 
loss of the left ear.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	C. Michael McLean, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued noncompensable 
evaluations for otitis media and for hearing loss of the left 
ear.  The RO also determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for hearing loss of the 
right ear. 

Additional medical and other evidence was received by the 
Board in February 1999 at the Travel Board hearing.  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (1998). 

The Board notes that a letter from the veteran's 
representative dated June 3, 1999 requests an opportunity for 
the veteran to appear personally before the Board to give 
testimony on his appeal.  However, the veteran was already 
afforded a Travel Board hearing before the undersigned 
sitting in Seattle, Washington in February 1999, and he or 
his representative has not provided any reason why prejudice 
would result from the failure to provide another hearing.  
38 C.F.R. § 20.717 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected otitis media is not 
productive of an active suppurative process or aural polyps .
2.  The medical evidence does not demonstrate that the 
veteran currently has greater than Level IX hearing 
impairment in his service-connected left ear, and he is not 
deaf in his non-service-connected right ear.

3.  In an unappealed rating decision dated in March 1977, the 
RO denied the veteran's claim of entitlement to service 
connection for defective hearing of the right ear.

4.  That evidence associated with the claims file subsequent 
to the March 1977 decision is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.87a, Code 6200 (Prior 
and subsequent to June 10, 1999).

2.  The criteria for a compensable evaluation for a left ear 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 
(Prior and subsequent to June 10, 1999).

3.  The March 1977 RO decision which denied entitlement to 
service connection for defective hearing of the right ear is 
final.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998). 

4.  New and material evidence to reopen the claim for service 
connection for hearing loss of the right ear has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to an increased evaluation for otitis 
media and hearing loss of the left ear are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues. 

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as the case was 
certified prior to the promulgation of the regulations.  A 
comparison to the previous version of the regulation does not 
disclose any pertinent change to the regulations that would 
affect the outcome of this decision, however.  See 38 C.F.R. 
§ 4.85, 4.87, 4.87a (1998).  Therefore, the Board concludes 
that the veteran is not prejudiced by application of the 
current criteria to his claim since there are no substantive 
changes in the regulation as relates to his claims.  That is, 
the differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
minor and do not effect the outcome of the appeal; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below.  

Otitis Media

The service medical records show that the veteran was 
evaluated and treated for a purulent discharge from his left 
ear on several occasions.  Auditory acuity during service was 
15/15 for spoken voice bilaterally and 15/15 on the right 
with 10/15 on the left for whispered voice.  A perforation of 
the left ear drum was identified.  Post-service, VA granted 
service connection for otitis media of the left ear and a 
zero percent has been in effect since 1948.

The veteran submitted copies of examination records dated in 
November 1994 from Randall P. Bennett, M.D..  The examiner 
reported physical examination of the right ear as relatively 
normal.  The tympanic membrane was somewhat sclerotic, but 
there was no perforation, fluid or infection noted.  On the 
left, there was quite a bit of cerumen, which, once removed, 
revealed a thickened tympanic membrane, but there was no 
perforation or findings consistent with infection.  The 
audiogram found the veteran to have a rather significant, 
mostly sensorineural, hearing loss in the right ear.  There 
was moderate hearing loss in the left ear.  Impression, in 
pertinent part, was longstanding hearing loss, again of a 
mixed nature, probably related to a combination of prior 
trauma and advancing age.

The veteran's service-connected otitis media is evaluated in 
accordance with Diagnostic Code 6200.  Prior to the June 1999 
revisions, the criteria provided that chronic, suppurative 
otitis media would be assigned a 10 percent rating during the 
continuance of the suppurative process.  The new criteria 
provide for a 10 percent evaluation during suppuration, or 
with aural polyps.  There is no medical evidence of record 
that suggests discharge or suppuration, aural polyps, or any 
active disease involving the left ear (other than hearing 
loss-see below) in recent years.  In fact, at his hearing 
before the undersigned, the veteran acknowledged that he had 
not experienced any infection or ear discharge since the late 
1970's.  He also denied ringing or tinnitus.  Accordingly, 
the preponderance of the evidence is against a compensable 
evaluation for otitis media.

Left Ear Hearing Loss

The veteran was afforded a VA audiological examination 
conducted in April 1998.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
75
75
60
75
90

The average decibel loss between 1000 and 4000 hertz was 75 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the left ear.

The veteran provided private audiological examination results 
conducted in December 1997 and July 1998, which are advanced 
as "clearly and significantly" in disagreement with VA 
results.  To the contrary, the Board observes that the 
average decibel loss reported for the left ear in the context 
of the aforesaid examinations does not suggest a higher 
average decibel loss than what was reported on VA 
examination.  Notwithstanding, it appears that lower speech 
recognition were reported, i.e. December 1997- 76 percent and 
July 1998- 80 percent respectively.  

The Board had considered obtaining additional audiologic 
evidence to reconcile the possible disparity but, for the 
reasons set forth below, concludes that the evidence of 
record is adequate for rating purposes.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the 
nonservice-connected ear is looked upon to be normal except 
in cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Codes 6100 to 6101.  Bilateral 
total deafness has not been reported by any competent medical 
authority.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing 
impairment are by mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345, 339 (1992).

Applying the diagnostic criteria to the VA findings on 
audiological examination in April 1998, the Board observes 
that average puretone threshold average is 75 decibels in the 
left ear along with 94 percent speech discrimination 
findings.  Such findings correspond to auditory Level II 
designation.  Even considering and applying those aspects of 
the private audiological findings of December 1997 and July 
1998 most favorable to the veteran, the auditory impairment 
does not approach the Level X or Level XI necessary to 
warrant a compensable evaluation for hearing loss to the left 
ear.  Accordingly, the preponderance of the evidence is 
against a compensable evaluation for hearing loss of the left 
ear.  

There is no competent evidence of record which indicates that 
the veteran's otitis media or left ear hearing loss has 
caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

New and Material Evidence-Right Ear

In an unappealed rating determination from March 1977, the 
RO, inter alia, denied entitlement to service connection for 
defective hearing of the right ear, as the evidence failed to 
show the condition was incurred in or aggravated by service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") concluded that "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  

The evidence that was of record at the time of the prior 
denial included photostatic copies of service medical records 
which failed to report complaints, findings or diagnoses of 
any pathology whatsoever relating to the right ear.  Also of 
record was a report from a Robert B. Truckey, M.D., the 
veteran's private physician, who reported sudden hearing loss 
on the right in 1967 and diagnosed thrombosis of the internal 
auditory artery.  Also of record were VA examinations of 1948 
diagnosing otitis media chronic, bilateral.  The left drum 
head was scarred without report of corresponding pathology on 
the right.  Onset of profound defective hearing in the right 
ear was not reported by audiologic testing until more than 20 
years after service. 

In the context of the current claim, the original service 
medical records have been obtained, copies of which were 
already of record.  Additional medical evidence consisting of 
audiologic reports and correspondence, as previously noted, 
has also been submitted.  Notably, in a November 1994 letter, 
Dr. Bennett reported a history that the veteran had noticed 
decreased hearing on the right since he suffered a diving 
injury in 1969; Dr. Bennett provided the impression that the 
veteran suffered from a longstanding hearing loss, of a mixed 
nature, probably related to a combination of prior trauma and 
advancing age.  Also provided was correspondence of October 
1998 from Dr. Bennett, which reported that he "suspect[ed] 
that the majority of [the veteran's] hearing loss is due to 
noise exposure and/or possibly the diving injury.  One will 
never be certain.  I think the majority of your hearing loss 
is due to many factors.  A portion of this, though, may be 
due to the perforated [left] eardrum and ear infections."  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current right ear 
pathology results from military service in 1943-1946 and the 
other lay statements do not serve his claim in a meaningful 
way, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).
Although the veteran currently disputes that he injured his 
head in the swimming incident in the latter 1960's, he 
acknowledges the sudden hearing loss developing at or about 
that time.  He also confirmed at his hearing before the 
undersigned that he only had ear infections in service 
affecting his left ear, which is consistent with the service 
medical records. 

Turning to the medical statements recently submitted, the 
Board finds that the statements by Dr. Bennett do not offer a 
medical opinion that the veteran's right ear hearing loss is 
a direct result of any incident of service, including noise 
exposure, nor do they state that the left ear pathology 
caused or aggravated a right ear disorder.  Dr. Bennett's 
statement was rather speculative in nature but he did 
indicate that the veteran's right ear hearing loss was 
probably due to several factors.  He specifically noted noise 
exposure but he did not mention any inservice acoustic trauma 
more than 50 years ago.  He also noted the diving accident, 
which occurred many years after service, and ear infections 
with a perforated ear drum.  As noted above, the service 
medical records show no right ear infections.  There is no 
medical evidence to show that the veteran's service-connected 
left otitis media or hearing loss has caused or aggravated 
any right ear disorder.  Thus, while Dr. Bennett's statement  
represents new evidence in that it notes a different etiology 
for the first time, it is not material evidence because it 
does not medically link the right ear condition with remote 
events of service.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993).  It is also pertinent to 
note that, in his November 1994 statement, Dr. Bennett 
provided the impression that the veteran suffered from a 
longstanding hearing loss, of a mixed nature, probably 
related to a combination of the prior trauma (post-service 
diving accident) and advancing age, which clearly does not 
suggest the contended causal relationship.

The evidence recently submitted bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to increased (compensable) evaluation for otitis 
media is denied. 

Entitlement to increased (compensable) evaluation for hearing 
loss of the left ear is denied. 

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
of the right ear is not reopened.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

